DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Response to Arguments
Applicant argues…
That the inflation ratio or the measured transverse elongation rate and the measured longitudinal elongation rate of Sensen refer to the same input parameter, as defined in the description of the application. For example, the inflation ratio is specified in the last paragraph on page 6 of the application documents submitted as a single input parameter. Wherein the inflation ratio or the measured transverse elongation rate and the measured longitudinal elongation rate of Sensen are mapped to the applicants input parameters.
Applicant further argues that none of the other applied references, Bradford / Kulgemeyer, make up for the deficiency of Sensen. 
	
This is not found to be persuasive because…
There is no mention of an inflation ratio on Pg. 6 of the instant application’s specifications, nor was there mention of an inflation ratio anywhere in the disclosure. It should be noted that an inflation rate is mention on Pg. 14 of the applicant’s specifications. However, this section does not imply or mention a ratio of two numbers, or have any reference of the measured transverse elongation rate and the measured longitudinal elongation rate corresponding the single value. As such, it is understood 
This is unpersuasive because as explained above there was not found to be deficiency in Sensen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, 4-9, 13 & 16, are rejected under 35 U.S.C. 103 as being unpatentable over Sensen (EP-0,516,992, hereinafter Sensen) and in further view of Havens Carl Bradford (DE-2,831,212, hereinafter Bradford)Regarding claim 1, 	
A method of making a plastic film of a thermoplastic synthetic resin in a film-making system by extrusion from a die of an extruder, the method comprising the steps of: 
melting the plastic and extruding the melted plastic from the die as a tube or web; 
forming the extruded tube or web into a package; 
providing at least two reference parameters; 
during continuous operation of the system, measuring two input parameters different from the reference parameter by respective measuring devices; 
determining from the measured input parameters respective output parameters corresponding to the input parameters; 
comparing the determined output parameters to the reference parameters; and 
on deviation of an output parameter from the respective reference parameter, signaling an anomaly of the detected deviant output parameter.
Sensen teaches the following: 
(Pg. 5, ¶3, lines 1-3 & ¶4, lines 1-3) teaches a description for (Fig. 2), depicted is the extrusion of a plastic mass that is rolled into a coil.
(Pg. 5, ¶3, lines 1-3 & ¶4, lines 1-3) teaches a description for (Fig. 2), depicted is the extrusion of a plastic mass that is rolled into a coil. Noting the coil is mapped to the applicant's package.
(Pg. 4, ¶2) teaches that according to the invention resides in that the shape of the flaring portion of the bubble can be determined substantially only by the position of the point of inflection of the sinusoidal shape of the flaring portion of the film. The bubble may be assumed to have a predetermined shape when the point of inflection lies at a predetermined location. (Pg. 5, ¶4, lines 1-8) teaches that the flaring portion which is being monitored by the camera K is compared with a recorded image of the desired shape of the flaring portion. Suitable parameters of the process by which the tubular film is made are changed in response to a deviation of the detected actual shape of the flaring portion from the desired shape so that the actual shape of the flaring portion will agree with the predetermined desired shape. Wherein it is known that all points comprises at least two variables, an X-coordinate and Y-coordinate. As such, the position of the point of inflection, comprises two variables, an X-coordinate and Y-coordinate. Noting, that the reference parameters are the X-coordinate and Y-coordinate of the point of inflection.
(Pg. 4 ¶3, lines 1-3 & Pg. 4, ¶2, lines 4-6) teaches that according to the invention in that the longitudinal and transverse expansion speeds of the film are measured in the expansion area of the bladder and the measured ratio is set to a desired, predetermined set point. Wherein the measured longitudinal and transverse 
(Pg. 1, last line & Pg. 2, ¶1, lines 1-4, ¶2, lines 1-4) teaches that the quality and the strength properties of the tubular film produced essentially depend on the longitudinal and transverse stretching during the cooling phase, in particular in the expansion area when inflating. Wherein the film properties not only depend on the dimension of the longitudinal and transverse expansion, but especially the ratio of the longitudinal and transverse expansion speeds, which is called the degree of orientation. Wherein the ratio of longitudinal and transverse expansion also known as the degree of orientation is mapped to the applicant's output parameter. (Pg. 3, ¶4, lines 1-7) teaches that the invention is initially based on the knowledge that a certain bubble shape in the inflation area of the tubular film (the reference parameters) is determined by a certain ratio (the output parameter) of the longitudinal and transverse expansion speeds of the tubular film (input parameters), which are used to determine the degree of orientation (the aforementioned expansion speed ratio and output parameter). 
(Pg. 4, ¶4, lines 1-4) teaches that according to the invention in that the longitudinal and transverse expansion speeds of the film are measured in the expansion area of the bladder and the measured ratio is set to a desired, 
It should be noted that Sensen teaches (Pg. 2, ¶2) that the position of the frost line has influence on the ratio of the longitudinal and transverse stretching as well as the degree of orientation and the diameter of the tubular film produced. The height of the frost line can change due to the different manufacturing parameters, for example melt temperature, extruder speed, exchanged amount of cooling air, cooling air temperature and takeoff speed. In addition, the position of the frost line, which should always be located just below the calibration basket, can change when the room temperature changes. As such it is understood that the aforementioned parameters are influential to the frost line position, wherein the frost line position has impact on the degree of orientation, which is comprised of the ratio of the longitudinal and transverse expansion speeds, (Pg. 2 ¶1). As such, the aforementioned parameters of (Pg. 2, ¶2) may be seen as alternatives to the 
Regarding claim 1, Sensen is silent on the following limitation(s):
(g)
It should be noted that Sensen teaches (Pg. 3, ¶5) that it is therefore possible to determine deviations and to avoid these deviations by always adapting the actual shape to the target shape of the bubble. This can be done manually or through automatic control procedures. (Pg. 4, ¶2) teaches that the actuators influencing the bubble shape can then be acted on in accordance with the deviations determined. Wherein the actuators activating due to a deviation may be seen as the signaling of an anomaly. 
Regarding Claim 1, in analogous art for a production method and device for controlling and monitoring an extruded blow film made of plastic material, Bradford suggests using an output signal to alert the user of changes or of an anomaly, and in this regard Bradford teaches the following: 
(Pg. 2, ¶7, ¶11, & ¶12) teaches the control means is set to continuously compare the signal received from the sensing mean with the control temperature or an equivalent predetermined control signal. When the signal from the sensing device indicates that the temperature in the monitored area is increasing, it is sensed by the controller which changes the actuator so that the throttle valve 
 	 Bradford further suggests in the case of deviation from predetermined values, signaling an anomaly of the parameter via adjusting cool air supply, the signal maybe visual such as a change in frost line orientation or auditory with additional cooling air being supplied, with the benefit that using a signaling device for anomalies allows better control of film production, (Pg. 2, ¶7, ¶9, ¶11 & ¶12). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and controlling the degree of orientation of tubular films produced by blown film apparatus of Sensen, by utilizing a auditory or visual alarm, caused by an anomaly or deviation in 


Regarding claim 4, Sensen is silent on the following:
further comprising the step of: determining the reference parameter using at least one reference measurement device in a reference operation of the system
or predetermining the reference parameter as an experience-based parameter
Regarding Claim 4, in analogous art as applied above in claim 1, Bradford suggests using predetermined empirical derived parameters, in addition to optical sensors, and in this regard Bradford teaches the following: 
(Pg. 2, ¶7) teaches parameters to be used can be determined empirically, (Pg. 2, ¶11) teaches monitoring devices for the temperature and position, thermocouples and turbid meter are listed, in tandem speaks to taking optical measurements too.
 	Bradford further suggests parameters can be predetermined empirically and using a reference measurement devices, among those listed are thermocouples, turbid meter and optical sensors, with the benefit that determining parameters empirically allows one to optimize the process in tandem using instruments to gather data during the production allows for real time adjustments (Pg. 2, ¶7, ¶9, ¶11, & ¶12). 

Regarding claim 5, Sensen is silent on the following: 
Pre-determining at least one of the input parameters as a fixed or constant system parameter; and
determining the other input parameters with a sensor in the system.
Regarding Claim 5, in analogous art as applied above in claim 1, Bradford suggests using predetermined empirical derived parameters, in addition to optical sensors, and in this regard Bradford teaches the following: 
(Pg. 2, ¶7) teaches determining the temperature for the control area, noting this is mapped to applicants melt temperature, further asserting that the temperature can be derived empirically, by attempting a series of operating conditions and to determine an optimum film processing condition. 
(Pg. 2, ¶11) teaches monitoring devices for the temperature and position, thermocouples and turbid meter are listed, in tandem speaks to taking optical 
 	The same rejection rationale and analysis that was used previously for claim 4, can be applied here and should be referred to for this claim as well.
Regarding claim 6,
Calculating the reference parameter that forms the basis for the comparison with the output parameter and 
including the at least one input parameter, this calculated input parameter in the determination of the output parameter. 
Sensen teaches the following 
([0021]) teaches that The image of the expansion area captured by the camera K is compared with a stored image of the desired shape of the expansion area, and if the actual shape of the expansion area deviates from the desired shape, suitable manufacturing parameters are influenced in order to match the actual shape of the expansion area with the predetermined desired shape. 
(Claim 1), teaches the first input parameter is internal cooling, the second input parameter is extruder speed and the third input parameter is the temperature of the extruded melt, which are controllable and the output parameter is tube expansion rate with a predetermined value. ([0004]) teaches parameters that influence the frost line position and thus the production quality and repeatability. 
Regarding claim 7, 
Further comprising the step of: calculating the reference parameter from at least one parameter affecting the plastic used from the group comprised of: material density, bulk density, dosage amount, melt density, feed rate, and material leakage; 
selecting the input parameters from the group comprised of: melt pressure, extruder temperature, extruder speed, extruder torque, and melt temperature. 
Sensen teaches the following: 
(Claim 1) teaches the parameters measured to control the bubble expansion, among those listed is the withdrawal speed, this is mapped to the applicants feed rate. 
(Claim 1) teaches the parameter measured to control the bubble expansion, among those listed are extruder speed.
Regarding Claim 7, Sensen is silent on the following: 
(a) calculating the reference parameter 
Regarding Claim 7, in analogous art as applied above in claim 1, Bradford suggests using optical sensors in addition to optimizing the frost line position via the control device and empirically derived parameters, and in this regard Bradford teaches the following: 
(Pg. 2, ¶11) teaches comparing the reference parameter in this case monitored tubular film temperature, to the output parameter of the expansion rate of a 
 	The same rejection rationale and analysis that was used previously for claim 4, can be applied here and should be referred to for this claim as well.
Regarding claim 8, 
Inflating and then stretching the film tube in an extrusion direction and transversely to the extrusion direction.
the reference parameter and/or output parameter being at least one parameter from the group comprised of: malleability of the film and tensile strength of the film,
the input parameters being selected from the group comprised of: blow head temperature or ring die temperature, extruder speed, extruder torque, extruder temperature, extruder pressure, output speed, blowup rate, total layer thickness of the film, and melt volume rate of the plastic or plastics used.
Sensen teaches the following: 
(Claim 1) teaches controlling the expansion rate in both the longitudinal and traverse directions, noting that this rate is optimizable and controllable via the parameters mentioned.  (Pg. 1, ¶2) teaches that the extruded melted film tube is inflated to a film bubble which has the diameter of the tubular film produced above the frost line. The inflation of the film bubble takes place through cooling 
([0003]) teaches that strength properties of the tubular film depend on the tubes orientation during the cooling phase, in particular in the expansion area and the ratio of expansion this is called the degree of orientation, noting that the output parameter is mapped to the expansion of the film.
(Claim 1) teaches the first input parameter, which is mapped to rate of internal cooling, the second input parameter which is mapped to the extruder speed and a third input parameter which is mapped to the temperature of the extruded polymer melt.
Regarding claim 9: 
The reference parameter or output parameter is a width or a change in width of the film tube and 
the input parameters are selected from the group comprised of: speed of a supply air blower, opening width or
opening cross-section of the supply air supply, speed of an exhaust blower, and position of the inflated film tube.
Sensen teaches the following: 
(Claim 1), teaches the longitudinal and transverse expansion rates of the film in the expansion region of the bubble are measured, this expansion rate was previously mapped to the output parameter, one could easily reference the longitudinal and transverse expansion rates with the equipment mentioned in ([0006], [0007] & [0008]). 
Regarding Claim 9, Sensen is silent on the following: 
(b) & (c)
Regarding Claim 9, in analogous art as applied above in claim 1, Bradford suggests details regarding the stretch blowing process and the input parameters and measuring indicators used to monitor and control the process, and in this regard Bradford teaches the following: 
Noting, that this limitation is considered optional if the other limitation has been addressed. 
(Pg. 2, ¶9, ¶11) teaches monitoring devices for the temperature and position, thermocouples and turbid meter are listed, in tandem mentions taking optical measurements of the frontline's position is mentioned too, noting this was not one of the input parameters previously mapped to, but could easily be selected as one. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and controlling the degree of orientation of tubular films produced by blown film apparatus of Sensen, by utilizing optical sensors to determine the position of the film tube's frost line as taught by Bradford, which allow for the monitoring the inflated film tube's frost line position during production and for intervention during the production in the occurrence of deviances from the empirically derived parameters.
Regarding claim 13,
further comprising the steps of generating a reference model from the plurality of reference parameters: 
generating an output model from the plurality of input parameters; and signaling an anomaly on deviation of the output model from the reference mode
Sensen teaches the following:
(Claim 1) teaches the longitudinal and transverse expansion rates of the film in the expansion region of the bubble are measured and the measured ratio is set 

Regarding Claim 13, Sensen is silent on the following: 
(b)
Regarding Claim 13, in analogous art as applied above in claim 1, Bradford suggests using predetermined empirical derived parameters, and in this regard Bradford teaches the following: 
(Pg. 2, ¶7) teaches determining the temperature for the control area, this is mapped to the applicants melt temperature, further stating that this temperature can be derived empirically, by attempting a series of trials to determine the optimum processing conditions for the film, noting that the melt temperature was mapped to the reference temperature and the process of determining the optimum film conditions is mapped to the limitation of generating a model. 
 	Bradford further suggests determining parameters empirically, furthermore using these empirically derived parameters to control and dictate the operational conditions, with the benefit that determining operational parameters empirically allows for optimization of production process (Pg. 1, ¶16 & Pg. 2, ¶1, ¶7, ¶11 & ¶12). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and 

Regarding Claim 16, 
Wherein the steps of measuring, determining, and comparing are carried out continuously as the film is extruded from the die. 
Sensen teaches the following:  
([0016]) teaches that the process in accordance with the invention can be carried out very conveniently in that the actual shape of the bubble is detected continuously or intermittently and as well as the desired shape is digitalized and the digitalized data are compared in a computer.
B.) Claim(s) 3 & 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensen in view of Bradford, and in further view of Kulgemeyer (US-2009/0,045,555, hereinafter Kulgemeyer)
Regarding claim 3, Sensen is silent on the following:
Further comprising the step: in case of deviation of at least one detected value of the output parameter from the reference parameter, 
signaling an anomaly of the output parameter by a visual or acoustic signal, documenting the anomaly, and storing the anomaly in the independent memory.
It should be noted that Sensen teaches (Pg. 3, ¶5) that it is therefore possible to determine deviations and to avoid these deviations by always adapting the actual shape to the target shape of the bubble. This can be done manually or through automatic control procedures. (Pg. 4, ¶2) teaches that the actuators influencing the bubble shape can then be acted on in accordance with the deviations determined. Wherein the actuators activating due to a deviation may be seen as the signaling of an anomaly.Regarding Claim 3, in analogous art as applied above in claim 1, Bradford suggests using an output signal to alert the user of changes or of an anomaly, and in this regard Bradford teaches the following:
(Pg. 2, ¶7, ¶11, & ¶12) teaches the control means is set to continuously compare the signal received from the sensing mean with the control temperature or an equivalent predetermined control signal. When the signal from the sensing device indicates that the temperature in the monitored area is increasing, it is sensed by the controller which changes the actuator so that the throttle valve allows greater supply of cooling air to lower the temperature in the control area until the submitted control temperature is reached. (Pg. 2, ¶7, ¶11, & ¶12) teaches that an output signal is used by the monitoring device, supplied in this case to the control device and compared with the presented control signal. Also in this case, a correction is then made by the control device to increase or decrease the supply 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding Claim 3, Sensen/Bradford are silent on the following: 
(b)'s limitation that of the anomaly being documented and stored in an independent memory. 
It should be noted that Sensen (Pg. 4, ¶2) teaches that the method according to the invention can therefore also be carried out particularly cheaply in that the target shape and the actual shape of the bladder measured continuously or at intervals are digitized and compared by a computer. As such it is understood that computers comprise independent memory (Hard drive, RAM, etc.) that is able to document and store data.
Regarding Claim 3, in analogous art for a method used for controlling and setting the size of plastic blown film tubes, Kulgemeyer suggests optimization of the blow film and 
([0012]-[0016]) teaches the optimization of blow film process via storing parameters on a control device. {[0061]) teaches an alarm is used to signal problems with mismatch of current width of film during production and the width of the reel downstream used for collecting the film. ([0062]) teaches constant changes and adjustments during the production processes. ([0064]) teaches physical parameters are stored in the control device. 
 	Kulgemeyer further suggests the benefit of using a using an alarm to indicate mismatch of expected parameters and realized production, in tandem using a computer to store the physical reference parameters that will be used to dictate the manufacturing process conditions, noting that that the limitation of documenting the anomaly and stored in an independent memory was not directly addressed, but again, it is understood that computers usually comprise independent memory (Hard drive, RAM, etc.) that is able to document and store data. Noting, given the two options of documenting an anomaly in an independent memory and not documenting the anomaly in independent memory, one of ordinary skill in the art before the effective filing would try both possible routes to determine which method yield the best results.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and controlling the degree of orientation of tubular films produced by blown film apparatus 
Regarding claim 11, Sensen/Bradford are silent on the following:
The reference parameter or the output parameter is the package density of the produced film package or wound film and 
the input parameters are selected from the group comprised of diameter of the winding shaft, wall thickness of the winding core, diameter of the film reel, and theoretical diameter of the film reel. 
Regarding Claim 11, in analogous art as applied above in claim 3, Kulgemeyer suggests optimization of the blow film and its control parameters via storing the control parameters on a control device, and in this regard Kulgemeyer teaches the following:
 ([0017]) teaches mass flow rate per unit time (mass/unit time), ([0061]) teaches width of reel is limiting factor, baring no limits on height and the length is defined by the amount cut by the end user (Volume = Length * Width * Height) and Density = Mass /Volume, using the information provided and these two known 
([0017]) teaches the mass flow rate per unit time (mass/unit time, ([0061]) teaches width of reel is limiting factor, ([0061]) teaches an alarm is used to signal problems with mismatch of current width of film during production and the width of the reel downstream used for collecting the film. 
 	Kulgemeyer further suggests the benefit of utilizing an output parameter of package density, and notes that the width of the winding reel is a limiting factor, with the benefit that knowing the winding reel width is the limiting factor in package density, one could choose a reel width with an optimized size to deliver a desired final package film density. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and controlling the degree of orientation of tubular films produced by blown film apparatus of Sensen/Bradford, by utilizing the knowledge that the winding reel width is the limiting factor in final package density as taught by Kulgemeyer, allow one to choose a winding reel width that is optimized to a desired final package film density. 
C.) Claims 10, is rejected under 35 U.S.C. 103 as being unpatentable over Sensen and in view of Bradford, and in further view of Bayer Bernd (DE-10,047,836, hereinafter Bernd) 


Regarding claim 10: 
a.) the plastic film is extruded or co-extruded as a multilayer film by a plurality of extruders, 
b. ) the reference parameter or output parameter is the distribution of individual layer thicknesses of the multilayer film, 
c.) and the input parameters are selected from the group comprised of: die temperature, extruder speeds, extruder torques, extruder temperatures, extruder pressures, output speed, total layer thickness, and inflation rate. 
Sensen teaches the following: 
c.) (Claim 1) teaches the first input parameter which is mapped to rate of internal cooling, the second input parameter which is mapped to the extruder speed and a third input parameter which is mapped to the temperature of the extruded polymer melt 
Regarding Claim 10, Sensen/Bradford are silent on the following limitation(s): 
(a) & (b) 
Regarding claim 10, in analogous art for a method and apparatus used for controlling a plastic blow film thickness during the film blowing process, Bernd suggest using co-extrusion blow head, in addition to optical sensors for monitoring and controlling the desired thickness of the film produced, and in this regard Bernd teaches the following: 
([0002]) teaches co-extrusion to make a film of multiple layers, using several extruders connected to "Koextrusionsblaskopf" (noting that the term "Koextrusionsblaskopf" when adding a space becomes "Koextrusions blaskopf" translating with a space via Google translate yields the term. Co-extrusion blow head) 
([0001]) teaches the film thickness profile, which is mapped to the output parameter, can be controlled and tailored via the invention disclosed, ([0018] & [0019]) teaches the optical sensors used for the thickness measurement of various film layers produced, this is mapped to the applicants reference parameter, ([0024]) teaches comparison between reference parameter and output parameter. 

 	Bernd further suggests using co-extrusion technique in tandem teaches the thickness profile can be controlled monitored and controlled via sensors, and comparison between the desired film thickness and the realized film thickness, with the benefit that comparison between the two parameters allows for appropriate control and intervention to be carried out during the film blowing process in the event of deviations ([0024]) in tandem co-extrusion allows for more customization in films produced via varying the amount of film layers and thickness employed for the multilayer films. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for determining and 
	
	                                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yee tiat O. Co (US-4,699,580)- (Col. 2, lines 10-28) teaches a pneumatic or pressure sensing apparatus for controlling the blown film process which makes use of two adjustable position air nozzles as contact or proximity pressure sensors. These are installed above the frost line (the area where molten plastic becomes solid) opposing one another across the diameter of the film tube in the region where the film is still hot. An iris ring or a basket or any device that can hold the bubble and prevent it from swaying is installed below the nozzle. One nozzle is positioned in light contact with the film tube wall and is for undersize detection. Another nozzle is positioned at a distance from the film tube wall and is for oversize detection. The nozzles are supplied with air from their respective emitter or pressure sensing devices. The air leaking from the undersize nozzle also serves as a lubricant for the nozzle, preventing scoring of the hot 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.




/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741